DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Allowable Subject Matter
Claims 1-7, 10-17, 20-22, 24, and 25 are allowed in view of Applicant’s arguments/amendments filed on 11/08/2021.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a method/system comprising: … “the providing the all-comment list including outputting the plurality of comments such that the plurality of partial section comments are distinguished from the plurality of common comments in the all-comment list by associating each of the plurality of partial section comments with a distinguishing indicator not associated with any of the plurality of common comments, the distinguishing indicator including a particular display element or a highlight, and providing a comment posting interface on a portion of a progress bar of the video in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9501758 B2
Roberts; Linda
US 20180337880 A1
SOKOLOV; Genadi
US 20180191660 A1
Tene; Ran
US 20170289619 A1
XU; Chaojin
US 20160277328 A1
Ishizuka; Kensaku
US 20150346955 A1
Fundament; Andrew
US 20140199046 A1
Lindsey; Aaron
US 20140013200 A1
WHITE; Eric Foster
US 20140002736 A1
Kaushal; Arpan Kumar
US 20110246463 A1
Carson, JR.; Charles
US 20110119694 A1
ROBERTS; LINDA
US 20100122309 A1
Kawakami; Nobuo
US 20090199098 A1
Kweon; Ji Hyeon
US 20090164484 A1
Horowitz; Steven
US 20050160113 A1
Sipusic, Michael



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425